DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to a pack capable of preparing food or beverage product from one or more ingredients, the pack comprising an insert through where the food or beverage product is delivered, the pack is capable of at least one flexible sheet folded to be in at least two distinct and separated volumes, an insert volume where the insert is enclosed, and a product volume where one or more ingredients are stored and the at least one flexible sheet is arranged over .

Group II, claim(s) 13-15, drawn to a method for producing a food or beverage product using a pack comprising an insert through where the food or beverage product is delivered, the pack being capable of having at least one flexible sheet folded in such a way to configured at least two distinct and separated volumes, an insert volume where the insert is enclosed and a product volume where one or more ingredients are stored and that at least one flexible sheet is arranged over the frontal and rear parts of the insert and matching the frontal and rear parts such that there is a part of flexible sheet material arranged below the insert, the method comprising the steps of detaching at least part of the flexible film to leave apparat at least part of the insert, placing the pack in a beverage preparation machine by placing the apparent part of the insert in a corresponding receiver in the machine, and injecting a fluid through the insert into the inner volume of the pack for mixing and/or diluting and/or reconstituting the food or beverage product inside and delivering the prepared food or beverage product through the insert or delivering the product inside the pack directly into a preparation container where the food or beverage product will be prepared.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a pack capable of preparing food or beverage product from one or more ingredients, the pack comprising an insert through where the food or beverage product is delivered, the pack is capable of at least one flexible sheet folded to be in at least two distinct and separated volumes, an insert volume where the insert is enclosed, and a product volume where one or more ingredients are stored and the at least one flexible sheet is arranged over the frontal and rear parts of the insert and matching the frontal and rear parts such that there is a part of flexible sheet material wherein part of the pack is arranged below the insert, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pellegrini et al. WO 2017/137286 (cited on Information Disclosure Statement filed November 20, 2020).  Pellegrini et al. teaches a pack (pack 100) comprising an insert (insert 10) capable of preparing food or beverage product from one or more ingredients.  The pack (pack 100) comprises an insert (insert 10) through where the food or beverage product is delivered.  The pack (pack 100) is capable of at least one flexible sheet (container 20) folded to be in at least two distinct and separated volumes, an insert volume where the insert (insert 10) is enclosed, and a product volume where one or more ingredients are stored and the at least one flexible sheet is arranged over the frontal and rear parts of the insert (insert 10) and matching the frontal and rear parts such that there is a part of flexible sheet material wherein part .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERICSON M LACHICA/Examiner, Art Unit 1792